Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Housing Authority dated May 13, 1999, which, after a hearing, found that he was not entitled to “remaining family member” status.Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.There is substantial evidence supporting the respondent’s determination that the petitioner is not a “remaining family member” and accordingly is not entitled to occupancy of the subject public housing apartment (see, Matter of Powell v Franco, 276 AD2d 430; Matter of Davis v Franco, 270 AD2d 55; Matter of Lipschitz v New York City Hous. Auth., 257 AD2d 622; Matter of Kolarick v Franco, 240 AD2d 204). Ritter, J. P., S. Miller, Goldstein and Smith, JJ., concur.